SUMMARY ORDER
Appellants challenge the order of the District Court denying their motion for a new trial. On appeal, Appellants argue that the District Court abused its discretion in denying their motion for a new trial on the bases that (1) an ex parte freeze order obtained against Appellants by Ap-pellee Lewis’s counsel denied them then-right to a fair trial by (a) restricting funds necessary to litigation of this matter, and (b) hindering pre-trial witness preparation; (2) witness interference on the part of Appellee Main Events’ counsel denied them their right to a fair trial; and (3) the jury returned inconsistent verdicts.
We have considered Appellants’ arguments and hold that they are all without *758merit. Accordingly, the order of the District Court is hereby AFFIRMED.